I115th CONGRESS1st SessionH. R. 110IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Ms. Brownley of California introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the exclusion from gross income of discharge of qualified principal residence indebtedness. 
1.Short titleThis Act may be cited as the Mortgage Debt Tax Forgiveness Act of 2017.  2.Permanent extension of exclusion from gross income of discharge of qualified principal residence indebtedness (a)In generalSection 108(a)(1)(E) of the Internal Revenue Code of 1986 is amended by striking which is discharged and all that follows and inserting a period. 
(b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2016.  